





EXHIBIT 10.60

[GLOWPOINT LETTERHEAD]










March 12, 2009




Michael Brandofino

c/o Glowpoint, Inc.

225 Long Avenue

Hillside, NJ  07025




Re:  Separation Agreement Including A General Release

Dear Mike:




In response to discussions you initiated, this letter sets forth the terms of
our agreement with respect to your voluntary separation from employment with
Glowpoint, Inc. (“Glowpoint”).




Your final date of active employment with Glowpoint will be March 20, 2009 (the
"Separation Date"). As of the Separation Date, except as specifically provided
in this Agreement, your right to any compensation and other consideration,
including without limitation bonuses of any kind for any period, and all other
benefits and perquisites of employment will cease.  You acknowledge and agree
that all unvested restricted stock previously awarded to you, including without
limitation the grant dated May 15, 2007, will remain unvested and the award
agreement will expire, except for the grant to be provided to you pursuant to
this Agreement and Exhibit A thereto.  Upon the Separation Date, you will be
paid for any unused vacation time that you have accrued during 2009.




Effective as of the date you sign this Agreement (the “Signature Date”), you
will step down as Chief Executive Officer of Glowpoint and resign from
Glowpoint’s Board of Directors.  From the Signature Date through the Separation
Date, you will act as a consultant to Glowpoint to the extent requested by
Glowpoint to assist in the transition to the new management team led by Joseph
Laezza and David Robinson as Glowpoint’s next Co-Chief Executive Officers.
 During this consultancy period, and afterwards, you will be permitted to look
for other employment and to consult for other entities to the extent such
activities are not prohibited by the covenant not to compete in Section 6 of the
Amended and Restated Employment Agreement between you and Glowpoint dated as of
July 1, 2004, as amended May 15, 2007, June 26, 2007 and March 12, 2009 (as
amended, the “Employment Agreement”).




You may elect to continue your medical coverage at the prevailing active
employee rate(s) as provided by the Consolidated Omnibus Budget Reconciliation
Act of 1986 (“COBRA”).  Additional information concerning your COBRA rights will
be provided separately.




Commencing with the payroll period ending immediately after the Effective Date
(as defined below), you will receive:




(i) nine months of Base Salary (as defined in the Employment Agreement) paid in
accordance with Glowpoint’s current normal payroll practices, less authorized
and required deductions, provided however, that all such amounts shall be paid
to you no later than March 15, 2010;





1




--------------------------------------------------------------------------------










(ii) following the nine months of Base Salary, as long as you are not employed
or engaged as a consultant in any capacity, you will be eligible to receive up
to a maximum of three additional months of Base Salary, payable as described in
paragraph (i) above, including the requirement that all such amounts shall be
paid to you no later than March 15, 2010.  This additional compensation will end
on the date you accept such a role as an employee of or consultant for another
person or entity;




(iii) 400,000 shares of restricted Glowpoint common stock that will vest on the
earlier of the second anniversary of the Separation Date or upon a change in
control of Glowpoint, and pursuant to a restricted stock award agreement in
substantially the form attached hereto as Exhibit A;




(iv) effective as of the first business day after the Effective Date, the
post-termination exercise period for the options to purchase Glowpoint common
stock that you then hold will be extended by 90 days for a total
post-termination exercise period of 180 days;




(v) if you timely elect COBRA continuation of your medical insurance, Glowpoint
will reimburse you for the COBRA premiums necessary to continue this coverage
until the earlier of the date you receive medical insurance coverage from
another source, and the first anniversary of the Separation Date;




(vi) after the removal by a Glowpoint representative of Glowpoint information,
the laptop computer currently in your Glowpoint offices, as well as your mobile
telephone, home fax machine and home printer; and




(vii) a final copy of the press release regarding your departure in the form
attached hereto as Exhibit B; and




(viii) payment of your reasonable legal fees associated with your separation
from employment in an amount up to $5,000.00 after review of the complete
invoices that were presented to you by your attorneys, said payment to occur
within 60 days following the date on which you furnish copies of such invoices
to Glowpoint.




The benefits described above shall be referenced in this Agreement collectively
as the "Separation Benefits."  You acknowledge and agree that Glowpoint does not
make any representation or warranty as to whether the Separation Benefits
satisfy the provisions of Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder.




In exchange for Glowpoint providing you with the Separation Benefits, and for
other good and valuable consideration, you hereby waive all claims against
Glowpoint, and release and discharge Glowpoint, its affiliated, related, parent
or subsidiary corporations, and their present and former directors,
shareholders, legal representatives, financial advisers, investors, officers,
and employees from liability for any claims or damages you may now have or ever
have had against Glowpoint or any of them, whether known or unknown, including,
but not limited to, any alleged violation of the Age Discrimination in
Employment Act, as amended, the Older Worker Benefits Protection Act; Title VII
of the Civil Rights of 1964, as amended; Sections 1981 through 1988 of Title 42
of the United States Code; the Civil Rights Act of 1991; the Equal Pay Act; the
Americans with Disabilities Act; the Rehabilitation Act; the Family and Medical
Leave Act; the Fair Labor Standards Act; the Employee Retirement Income Security
Act of 1974, as amended (excluding claims for accrued, vested benefits under any
employee benefit plan of





2




--------------------------------------------------------------------------------







Glowpoint in accordance with the terms of such plan and applicable law); the
Worker Adjustment and Retraining Notification Act; the National Labor Relations
Act; the Fair Credit Reporting Act; the Occupational Safety and Health Act; the
Uniformed Services Employment and Reemployment Act; the Employee Polygraph
Protection Act; the Immigration Reform Control Act; the retaliation provisions
of the Sarbanes-Oxley Act of 2002; the New Jersey Law Against Discrimination;
the New Jersey Conscientious Employee Protection Act; the New Jersey Family
Leave Act; the New Jersey Wage and Hour Law; the New Jersey Equal Pay Law; the
New Jersey Occupational Safety and Health Law; the New Jersey Smokers’ Rights
Law; the New Jersey Genetic Privacy Act; the New Jersey Fair Credit Reporting
Act; the retaliation provisions of the New Jersey Workers’ Compensation Law (and
including any and all amendments to the above) and/or any other alleged
violation of any federal, state or local law, regulation or ordinance, and/or
contract or implied contract or tort law or public policy claim, having any
bearing whatsoever on your employment by and the termination of your employment
with Glowpoint, including, but not limited to, any claims asserting wrongful
termination or discharge, breach of contract, negligent or intentional
infliction of emotional distress, negligent or intentional misrepresentation,
negligent or intentional interference with contract, fraud, disparagement,
defamation, or claims for back pay, vacation pay, sick pay, severance, wage,
commission or bonus payment, attorneys’ fees, costs, expenses and/or future wage
loss.  Nothing in this paragraph shall be deemed to effect any existing rights
you may have to indemnification as an Officer and Director of Glowpoint.
 Likewise, nothing in this paragraph shall be deemed a waiver of claims that may
arise after the Effective Date, or a waiver of claims that may arise from a
breach of this Agreement.




You agree not to disclose any confidential or proprietary information or
know-how belonging to Glowpoint or acquired by you during your employment with
Glowpoint as described in Section 5 of the Employment Agreement and the
Confidentiality and Non-Disclosure Undertaking (“Proprietary Agreement”)
contained in the Glowpoint Employee Handbook.  You acknowledge that Section 5 of
the Employment Agreement and the Proprietary Agreement remain in effect after
your employment with Glowpoint ends, and that your strict adherence to these
provisions is of great importance to Glowpoint for many reasons, including your
intimate involvement with confidential and proprietary information as
Glowpoint’s Chief Executive Officer and former Chief Technology Officer.  You
understand and agree that this Agreement shall be maintained in strict
confidence, and that you shall not disclose this Agreement or any of its terms
to any other person unless required by law.  The only disclosures excepted by
this paragraph are: (i) as may be required by court order or subpoena and after
notice as provided for below; and (ii) you may disclose confidential information
regarding this Agreement to your attorneys, accountants or tax or financial
advisors, and spouse, provided that you make each such person aware of the
confidentiality provisions of this paragraph and each agrees to keep such
information confidential.  You further agree not to solicit or initiate any
demand by others not party to this Agreement for disclosure of any or all of the
confidential information described above.  You agree that, in the event you are
served with legal process purporting to require a disclosure of any such
confidential information, that, unless required by law, you: (i) will make no
such disclosure until Glowpoint has had a reasonable opportunity to contest the
right of the requesting person or entity to such disclosure; and (ii) promptly
upon your receipt of such process or request to testify or produce documents
(and no later than five (5) days before you are required to testify and/or
produce documents, but if the subpoena or order requires compliance within less
than five days, you shall use reasonable efforts to provide such written notice,
or, if impractical, shall provide telephonic notice, within one (1) business day
after receiving notice that an attempt will be or has been made to compel such
disclosure) you will ensure that Glowpoint receives written notification and
copies of all legal papers and documents served upon you.








3




--------------------------------------------------------------------------------







For one year from the Separation Date (“the Restricted Period”), you acknowledge
and agree that you will be bound by the provisions of Section 6 of the
Employment Agreement, (as amended on March 12, 2009) including its restrictions
on competition and solicitation.  During any period in which you are in
violation of any part of Section 6 of the Employment Agreement, the Restricted
Period will not expire and will be tolled; and the restrictions will
automatically be extended by the time period that you were in violation of any
such restriction.




You agree that you will not at any time, during or after your employment with
Glowpoint, directly or indirectly, (a) make any public comments about
(including, without limitation, by way of news interviews or the expression of
personal views, opinions or judgments to the media or any other entity or person
outside Glowpoint) Glowpoint, and/or anyone you know to be an officer, director,
employee, investor or financial adviser of Glowpoint (collectively, “the
Glowpoint Group”) or any individual or entity with whom you know that the
Glowpoint Group has or may have a business relationship, except that you shall
be permitted to distribute and/or quote in whole or part from the press release
annexed hereto as Exhibit B and the script attached hereto as Exhibit C that,
among other things, addresses your departure from Glowpoint (b) disparage,
criticize, ridicule or make any negative comments about the Glowpoint Group or
any other individual or entity with whom you know that Glowpoint has or may have
a business or personal relationship, including any current, former or
prospective customer, investor, financial adviser, or employee or (c) encourage
any individual or entity you know to be a Glowpoint customer, prospective
customer, or individual in the Glowpoint Group to turn down, terminate or reduce
a business relationship with Glowpoint; provided, however, that nothing in this
subsection (c) shall be deemed to restrict you from calling on or soliciting
such individuals and/or entities after the expiration of the non-solicitation
provision set forth in Section 6.2 of the Employment Agreement so long as you do
not refer to either Glowpoint or the Glowpoint Group during or in connection
with any such calls or solicitations.




Glowpoint agrees to instruct Jason Adelman, Mike Abrams, and Michael Liss not to
disparage, criticize, ridicule or make any negative comments about you.




You represent and warrant that, as of the Separation Date, you will have
returned to Glowpoint all Glowpoint property (including without limitation, keys
to all offices and facilities, employee handbooks, business cards, client files,
corporate credit cards, telephone calling card, files, and sales material) in
your possession, except for the laptop computer, mobile telephone, home fax
machine and home printer as described above, and you will not have retained any
reproductions of these items.

You represent and warrant that you are not aware of any material non-public
information concerning Glowpoint, its business or its affiliates that you have
not disclosed to the Board of Directors of Glowpoint prior to the date of this
Agreement or that is required to be disclosed by Glowpoint in its filings under
the Securities Exchange Act of 1934 with the Securities and Exchange Commission
(“SEC”) and that has not been so disclosed.  Additionally, you agree to make
yourself available for and cooperate truthfully and fully in consultations with
Glowpoint and its advisors and the SEC and other governmental agencies at
reasonable times, upon reasonable notice, and without additional compensation
(except reimbursement for reasonable travel and other out-of-pocket expenses)
regarding issues related in any way to the ongoing informal SEC investigation
and/or any related investigation of Glowpoint.

You acknowledge that all your agreements and warranties above are material terms
of the Agreement without which Glowpoint would not provide the payments and
other benefits discussed in this Agreement.  In addition to any other remedy
available to Glowpoint, in the event that you file a lawsuit or administrative
charge relating to any claim released in this





4




--------------------------------------------------------------------------------







Agreement or materially violate one or more of these agreements and warranties,
you agree that any remaining payment obligations from Glowpoint to you are null
and void and, to the maximum extent permitted by law, that you must return to
Glowpoint all sums paid and other consideration granted to you pursuant to this
Agreement.  You further agree that, if it is determined by a court or arbitrator
that you have materially breached any of the agreements and warranties above,
Glowpoint shall also be entitled to recover from you all costs and reasonable
attorneys’ fees incurred as a result of its attempts to redress such breach or
to enforce its rights and protect its legitimate interests.

The making of this Agreement is not intended, and shall not be construed, as an
admission that Glowpoint has violated any federal, state or local law, ordinance
or regulation, breached any contract, or committed any wrong whatsoever against
you.  You and Glowpoint agree that this Agreement may be used as evidence only
in a subsequent proceeding in which any of the parties alleges a breach of this
Agreement.

This Agreement and the Exhibits thereto contains the entire agreement between
you and Glowpoint regarding the termination of your employment, and supersedes
and terminates any and all previous agreements and understandings between you
and Glowpoint, whether written or oral, except that Sections 4 through 6 of the
Employment Agreement and the Proprietary Agreement in the Employee Handbook
shall remain in full force and effect, to the extent such provisions are not
inconsistent with the terms of this Agreement.  This Agreement may not be
changed orally, and no modification, amendment or waiver of any of the
provisions contained in this Agreement, nor any future representation, promise
or condition in connection with the subject matter of this Agreement shall be
binding upon either party unless made in writing and signed by such party.  You
acknowledge that Glowpoint has made no promises, commitments or representations
to you other than those set forth in this Agreement, and that you have not
relied upon any statement or representation made by or behalf of Glowpoint with
respect to the basis or effect of this Agreement or otherwise.

In the event that any provision or term of this Agreement is held to be invalid,
prohibited or unenforceable for any reason, such provision or term shall be
deemed severed from this Agreement, without invalidating the remaining
provisions, which shall remain in full force and effect.  If at any time a court
or other body having jurisdiction over this Agreement shall determine that any
of the subject matter or duration is unreasonable in any respect, it shall be
reduced or limited and not terminated, as such court or body determines may be
reasonable or appropriate.

This Agreement is binding upon, and shall inure to the benefit of, the parties
and their respective heirs, executors, administrators, successors, and assigns,
including Glowpoint’s successor entity in the event of a sale or other change in
control of Glowpoint.

It is understood that you will have twenty-one days to consider the terms of
this Agreement (although you need not use all twenty-one days).  During the
twenty-one day period and before signing below, you should consult with an
attorney regarding the terms of this Agreement, at your own expense.  You agree
that if you execute this Agreement before the end of the twenty-one day period,
such early execution was completely voluntary, and that you had ample time in
which to review this Agreement with your attorney.  You acknowledge that you
have elected to sign this Agreement voluntarily.  Your signature below indicates
that you are entering into this Agreement freely, knowingly and voluntarily,
with a full understanding of its terms.  You also will have seven days to revoke
this Agreement after you sign this Agreement by providing me with written notice
of your desire to revoke this Agreement (delivered by hand or by registered or
certified mail, return receipt requested), provided such writing is received by
me





5




--------------------------------------------------------------------------------







no later than 11:59 p.m. on the seventh day after your execution of this
Agreement.  This Agreement will not become fully effective and enforceable until
the eighth day after you have signed it (the “Effective Date”).  You understand
that your acceptance of the Separation Benefits at any time more than seven days
after you sign this Agreement confirms that you did not revoke your assent to
this Agreement and, therefore, that it is fully effective and enforceable.




Finally, by your signature below, you acknowledge each of the following: (a)
that you have read this Agreement or have been afforded every opportunity to do
so; (b) that you are fully aware of the Agreement’s contents and legal effect;
and (c) that you have chosen to enter into this Agreement freely, without
coercion and based upon your own judgment and not in reliance upon any promises
made by Glowpoint or any of its representatives other than those contained in
this letter.

This Agreement shall be governed by the laws of the State of New Jersey and the
parties in any action arising from this Agreement, including any claim of
statutory discrimination, shall be submitted to arbitration that will be held in
New York, New York, before a mutually agreed upon single arbitrator licensed to
practice law and on the employment-arbitration panel of the American Arbitration
Association (“AAA”), International Institute for Conflict Prevention &
Resolution (“CPR”), and/or JAMS.  The arbitrator shall follow the rules and
procedures then in effect for the panel provider (either AAA, CPR, or JAMS) from
which he/she has been selected; and he/she shall have authority to award or
grant legal, equitable, and declaratory relief.  For injunctive relief, it is
agreed that a court of competent jurisdiction in the State and County of New
York may also entertain an application by either party.  Any award of the
arbitrator shall be final and binding, subject only to any right of appeal or
vacatur that is available under applicable law.  You hereby agree that the
existence of any such arbitration, as well as any decision, award or settlement
and the terms thereof shall be confidential and shall not be disclosed to any
third party except as required by law and except to your immediate family,
attorney, financial advisor and tax advisor, and only then after securing their
consent to keep such information confidential.

If this letter comports with your understanding of our Agreement, please sign on
the line provided below and return the original via overnight mail to me in a
confidential envelope.

                                            

Sincerely,

 

 

 

 

Glowpoint, Inc.

 

 

 

 

 

 

 

By:

 /s/ Joseph Laezza

 

 

Joseph Laezza, President




I have read and understand the Agreement above and agree to be bound by its
terms and conditions.




 /s/ Michael Brandofino

                                

Dated

3/12/09

Michael Brandofino

 

 








6


